Name: 2004/218/EC: Council Decision of 19 February 2004 appointing an Austrian member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2004-03-06

 Important legal notice|32004D02182004/218/EC: Council Decision of 19 February 2004 appointing an Austrian member of the Committee of the Regions Official Journal L 068 , 06/03/2004 P. 0020 - 0020Council Decisionof 19 February 2004appointing an Austrian member of the Committee of the Regions(2004/218/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Austrian Government,Whereas:(1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions(1).(2) A seat as a member of the Committee of the Regions has become vacant following the resignation of Ms Helga MACHNE, notified to the Council on 26 January 2004,HAS DECIDED AS FOLLOWS:Sole ArticleMr Bernd VÃ GERLE, BÃ ¼rgermeister, VizeprÃ ¤sident des Ã sterreichischen Gemeindebundes and alternate member of the Committee of the Regions, is hereby appointed a member of the Committee of the Regions in place of Ms Helga MACHNE for the remainder of her term of office, which runs until 25 January 2006.Done at Brussels, 19 February 2004.For the CouncilThe PresidentM. McDowell(1) OJ L 24, 26.1.2002, p. 38.